Citation Nr: 1102601	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for lumbar spine traumatic 
joint disease (TJD) and degenerative disc disease (DDD).

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for diabetes mellitus 
secondary to medication prescribed for service-connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction 
secondary to medication prescribed for service-connected PTSD.

6.  Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.

7.  Entitlement to an effective date earlier than March 7, 2006 
for the grant of a total disability rating based on individual 
unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1966.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that decision, the RO, among other things, denied entitlement 
to service connection for low back disability, cervical spine 
strain, left shoulder degenerative arthritis, diabetes mellitus, 
and erectile dysfunction.  The RO subsequently denied the 
Veteran's claim for SMC for loss of use of a creative organ.

The Veteran and his wife testified before a hearing officer at 
the RO in November 2006.  The Veteran testified before the 
undersigned Veterans Law Judge (VLJ) via videoconferencing 
technology in March 2009.  Transcripts of both hearings have been 
associated with the record.

In August 2009, the Board remanded the claims for additional 
development.  For the reasons explained below, the Appeals 
Management Center (AMC) complied with the Board's remand 
instructions as to the claims being denied.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board also granted a claim for a 
TDIU.  The AMC implemented this grant in July 2010 and assigned 
an effective date of March 7, 2006.  The Veteran disagreed with 
the effective date assigned for the TDIU in an August 2010 
letter.

The claims for entitlement to SMC for loss of use of a creative 
organ and for an earlier effective date for the grant of a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Lumbar spine TJD and DDD are related to in-service back 
symptoms and strain.

2.  Left shoulder arthritis did not manifest in service or for 
many years thereafter, and a left shoulder disability is not 
related to service.

3.  Cervical spine disability did not manifest in service and is 
unrelated to the in-service acute cervical sprain or anything 
else in service.

4.  Diabetes is not related to medication for service-connected 
PTSD.

5.  Erectile dysfunction is related to medication for service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Lumbar spine TJD and DDD were incurred in service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A left shoulder disability was not incurred in or aggravated 
by service and left shoulder arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

3.  A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.

4.  Diabetes is not proximately due to, the result of, or 
aggravated by, medication for service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).

5.  Erectile dysfunction is the result of medication prescribed 
for service-connected PTSD.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 
3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
such as these that were pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).
The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As the Board is granting the claims for service connection for 
lumbar spine TJD and DDD, service connection for erectile 
dysfunction, these claims are substantiated, and there are no 
further VCAA duties with regard to them.  Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As to the claims for service connection for left elbow arthritis, 
a cervical spine disability, and diabetes, in January 2004, 
January 2007, and August 2009 letters, the RO notified the 
Veteran of the evidence needed to substantiate these service 
connection claims, including on a secondary basis.  These letters 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the August 2009 letter.

Contrary to VCAA requirements, most of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a June 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  In addition, 
the Veteran was afforded an April 2007 VA orthopedic examination 
as to the etiology of his back and left shoulder disabilities and 
a September 2009 VA examination as to the etiology of his 
diabetes and erectile dysfunction.  The latter examination was 
undertaken pursuant to the Board's August 2009 remand 
instructions.  For the reasons discussed below, these 
examinations were adequate with regard to the claims being denied 
and the September 2009 examination complied with the Board's 
remand instructions, because the examiners explained the reasons 
for their conclusions based on an accurate characterization of 
the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning).

Moreover, in a hearing before the undersigned, the Veteran was 
informed that it was incumbent upon him to submit any potentially 
relevant evidence in his possession in support of his claims and 
his file was left open for 45 days in order to allow him time to 
submit additional evidence.  This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2010).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims being decided herein are thus ready to 
be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With regard to the claims for service connection on a direct 
incurrence basis, the Veteran does not contend, and the evidence 
does not reflect, that there was continuity of symptomatology.  
There were notations of back, left arm, and cervical spine 
symptoms in service, but the July 1966 separation examination 
report indicated that all systems, including orthopedic, were 
normal, and the Veteran indicated in the contemporaneous report 
of medical history that he did not have and had not had arthritis 
or rheumatism, bone, joint, or other deformity, lameness, or 
painful or trick shoulder.  The first clinical evidence of his 
lumbar and cervical spine and left shoulder disabilities was many 
years after service.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc) (the Board may consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue).  Moreover, a March 2002 letter to the Veteran's 
attorney with regard to the vocational implications of a post-
service incident at the prison where the Veteran was a 
corrections officer indicated that "there was no history of 
physical or psychological problems before the June 27, 2000 
incident."  Significantly, in his detailed written statements, 
including an attachment to his September 2007 substantive appeal 
(VA Form 9), the Veteran argued only that his current 
disabilities were related to his in-service symptomatology, and 
not that there was continuity of symptomatology.  The evidence 
thus indicates that service connection is not warranted on a 
continuity of symptomatology or presumptive basis.

The remaining issue with regard to the direct service connection 
claims is whether any of the currently diagnosed disabilities are 
related to the in-service symptomatology.  The STRs reflect that 
the Veteran was diagnosed with back strain in May 1963.  In March 
1964, the Veteran complained of back pain in the lumbosacral area 
with pain also in the left arm and elbow with popping in upper 
thoracic spine area.  Medication was prescribed but no diagnosis 
was noted.  In August 1966, the Veteran was diagnosed with acute 
cervical sprain.  During the appeal period, the Veteran has been 
diagnosed with lumbar spine DDD and DJD (October 2006 VA MRI 
spine report), left shoulder arthritis (February 2007 VA MRI 
report), and cervical spine herniated disc and degenerative disc 
disease (September 2000 operation report; November 2000 private 
cervical spine X-ray report).  There are two medical opinions as 
to whether these disabilities are related to the in-service 
symptoms and diagnoses.

In August 2006 and March 2009 letters, Dr. King, a chiropractor, 
indicated that he was treating the Veteran for conditions that 
were the direct result of his previous injuries sustained while 
in service.  He noted the conditions present when the Veteran 
first came to his office, as well as the ongoing problems arising 
from the L5 area.  He noted that, when the Veteran first entered 
his clinic, he was suffering with several problems including foot 
drop, and that these conditions, according to the Veteran's 
history, resulted from service and that there had been no other 
cause due to further accident or injury.  Dr. King explained that 
injuries to the lumbar area often result in chronic, ongoing 
problems, causing deterioration, loss of function, and pain to 
areas related to the lumbar spinal nerves.  In the March 2009 
letter, Dr. King reiterated the symptom of foot drop and noted 
that, since his initial visit, the Veteran's symptoms and 
complaints remained the same because of the chronicity of his 
lumbar spinal injuries.

On the April 2007 VA examination, the examiner noted the 
Veteran's description of being struck by a rolling generator, 
injuring his left arm, neck, and low back.  The dates of onset 
were indicated as 1964 for the left shoulder, 1963-64 for 
"lumbar strain," and 1966 for "cervical spine strain," with 
re-injury of the latter in 2000.  After reviewing the claims file 
and examining the Veteran, the examiner concluded that the 
current low back disability was not caused by or a result of 
service.  The rationale was that the Veteran sustained two very 
minor injuries that did not require follow-up and that there was 
s no follow up until recent visits to a chiropractor for which 
there was little or no documentation as to findings or treatment.  
The examiner also concluded that a current left arm condition was 
not caused by or a result of the left arm pain noted in March 
1964.  His rationale was: "There is no connecting data to that 
injury."  The examiner also concluded that the Veteran's 
cervical spine disability was not caused by or the result of the 
in-service acute cervical spasm.  The rationale for the opinion 
was: "The Veteran had a workers comp injury in 2000 which 
required c-spine fusion.  This is the most likely cause of his 
cervical spine condition."

Weighing the above evidence, the Board finds that service 
connection is warranted for lumbar spine TJD and DDD but not for 
left shoulder or cervical spine disabilities.  Dr. King and the 
April 2007 VA examiner each had some rationale for their 
conclusions.  Dr. King referred specifically only to the 
Veteran's lumbar spine disability, and his opinion has little or 
no probative value as to the left shoulder and cervical spine 
disabilities.  However, his reasoning as to the nexus between the 
current lumbar spine disability and service, based on the nature 
of injuries to the lumbar area including the presence of foot 
drop is at least as good as the April 2007 VA examiner's 
reasoning based on the minor nature of the injuries in service.  
Consequently, service connection for the diagnosed disabilities 
of lumbar spine TJD and DDD is warranted.  However, as the April 
2007 VA examiner offered some rationale for his conclusions of a 
lack of nexus between the current left shoulder and cervical 
spine disabilities, while Dr. King did not specifically address 
these disabilities, the weight of the negative nexus opinions is 
greater than that of Dr. King's letters, which did not 
specifically address these disabilities.  Service connection for 
left shoulder and cervical spine disabilities is therefore not 
warranted.

As to the Veteran's own statements, in the attachment to his 
substantive appeal he noted the statement of the VA examiner that 
the date of onset was 1966 with re-injury in 2000.  However, this 
statement of the VA examiner was in the section of the 
examination report recounting the history provided by the 
Veteran, and the mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The examiner's subsequent comments reflect that he considered the 
in-service left shoulder injury as recounted by the Veteran but, 
in the absence of evidence relating the current left shoulder 
disability to the in-service injury, he did not believe there was 
a nexus between the two.  The Veteran's statement therefore 
misinterprets the statement of the April 2007 VA examiner 
regarding onset.
As to the left shoulder disability, the Veteran challenged the RO 
decision because it noted a recent right shoulder injury and his 
claim was one for service connection for a left shoulder injury.  
While the Veteran is correct that this aspect of the RO's 
reasoning for its denial of his claim was flawed, the VA examiner 
did not use the recent right shoulder injury as a basis for his 
negative nexus opinion, and the Board's decision is based on this 
negative nexus opinion along with the other evidence rather than 
the particular rationale of the RO's decision to which the 
Veteran objects.  Consequently, a different outcome is not 
warranted based on RO's partial reliance on the recent right 
shoulder injury for its decision.

As to the Veteran's more general statements of his belief that 
his current left shoulder and cervical spine disabilities are 
related to his in-service injury, the Board finds that the 
specific and reasoned opinions of the April 2007 VA examiner are 
entitled to greater weight than the general lay assertions of the 
Veteran, even if they are competent and credible.  See Nieves-
Rodriguez, 22 Vet. App. at 304 (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations include the qualifications of the person opining).

For the foregoing reasons, the preponderance of the evidence 
supports a grant of service connection for lumbar spine TJD and 
DDD and is against the claims for service connection for left 
shoulder and cervical spine disabilities.  The benefit-of-the-
doubt doctrine is therefore not for application, the claim for 
service connection for lumbar spine TJD and DDD must be granted, 
and the claims for service connection for left shoulder and 
cervical spine disabilities must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 
1282, 1287 (Fed. Cir. 2009).

As to the claim for service connection for diabetes, the Veteran 
contends that it is caused by the medication for his service-
connected PTSD.  In support of this contention, he noted a March 
2009 VA nurse practitioner's notation of a preliminary review of 
remote data related to Quetiapine and diabetes.  She noted that 
the Veteran's glucose level was 129 in November 2004, shortly 
before he started taking Quetiapine, and that glucose level was 
197 in March 2005, with a diagnosis of diabetes noted in April 
2005.  She concluded that, although it is difficult to determine 
if the Veteran had direct elevation of glucose related to 
Quetiapine, given the lack of an earlier glucose reading in the 
electronic record, it appeared that the use of Quetiapine caused 
the higher glucose readings, which required medication to control 
it.  She noted that it would be helpful if there were an earlier 
fasting glucose record for comparison, as this might give more 
evidence of a relationship effect of Quetiapine to a diagnosis of 
diabetes.

In contrast, after reviewing the claims file and examining the 
Veteran, the physician who performed the September 2009 VA 
examination concluded that the Veteran's diabetes was not likely 
("less likely as not") related to any service connected 
disability, to include medication prescribed for such disability.  
His rationale was that the literature reflects that diabetes is 
caused by inadequate insulin secretion.  He then listed numerous 
possible causes of diabetes, including drugs.  He listed the 
drugs that typically cause diabetes, i.e., glucocorticoids, beta 
blockers, protease inhibitors, and therapeutic doses of niacin.  
The examiner noted that the evidence in the claims file, 
including the Veteran's own statements, reflected that he was not 
taking any of these drugs for his PTSD or any other disability.

As the September 2009 VA examiner provided a detailed rationale 
for his conclusions based on the medical literature and an 
accurate characterization of the evidence of record, his opinion 
is entitled to substantial probative weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  The VA nurse practitioner's 
March 2009 opinion was less extensive, she conceded the 
difficulty in drawing a conclusion of a relationship between 
Quetiapine and diabetes, and she indicated that the information 
before her was insufficient or incomplete and that additional 
information would be helpful in arriving at a more definitive 
conclusion.  The medical evidence against a relationship between 
the Veteran's diabetes and his PTSD medication is thus of greater 
weight than the medical evidence in favor of such a relationship.  
As to the Veteran's general lay statements of his belief that his 
diabetes is related to his PTSD medication, even assuming the 
competency and credibility of these statements, the Board finds 
that the specific and reasoned opinion of the September 2009 VA 
examiner, a physician, are entitled to greater weight than the 
general lay assertions of the Veteran, even when combined with 
the weight of the VA nurse practitioner's March 2009 opinion.  
See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations include the qualifications of the person opining).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for diabetes secondary 
to medication prescribed for PTSD.  The benefit-of-the-doubt 
doctrine is therefore not for application with regard to this 
claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.

As to the claim for service connection for erectile dysfunction, 
the Veteran submitted a list of medications that he is taking for 
his PTSD, including Prazosin and Trazodone, and medical 
literature from the companies that make these drugs indicating 
that these drugs cause erectile dysfunction.  The September 2009 
VA examiner concluded that he could not resolve the issue of a 
relationship between the Veteran's PTSD medication and erectile 
dysfunction without resort to speculation.  He noted that the 
medical literature shows that there is a relationship between 
diabetes and erectile dysfunction, between some of the Veteran's 
PTSD medication and erectile dysfunction, and between smoking 
related vascular artery disease and erectile dysfunction.

Recently, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the 
Court held that, before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the 
evidence."  Id. at 390.  It must also be clear that the physician 
has considered "all procurable and assembled data." Id (citing 
Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the 
physician must clearly identify precisely what facts cannot be 
determined.  Id.  As to the literature submitted by the Veteran, 
the Court has indicated that treatise evidence may suffice to 
establish nexus in instances where, "standing alone, [it] 
discusses generic relationships with a degree of certainty such 
that, under the facts of a  specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (quoting Sacks v. West, 11 Vet. App. 314, 
317 (1998)).

While the September 2009 VA examiner indicated the facts that he 
could not determine and appeared to consider all of the 
procurable and assembled data, he did not precisely explain the 
basis for his opinion.  Rather, he wrote that there were multiple 
possible causes of the Veteran's erectile dysfunction, one of 
which was the PTSD medication.  The medical evidence and 
literature submitted by the Veteran indicates that some of the 
specific drugs that he takes for his PTSD cause erectile 
dysfunction.  Given the September 2009 VA physician's statement 
that the Veteran's PTSD medication is one of the possible causes 
of his erectile dysfunction, and the medical literature 
indicating that, under the facts of this case, there is at least 
a plausible relationship between the Veteran's PTSD medication 
and his erectile dysfunction based upon objective facts, service 
connection for erectile dysfunction, secondary to medication 
prescribed for PTSD, is warranted.


ORDER

Entitlement to service connection for lumbar spine TJD and DDD is 
granted.

Entitlement to service connection for left shoulder disability is 
denied.

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for diabetes mellitus secondary 
to medication prescribed for service-connected PTSD is denied. 

Entitlement to service connection for erectile dysfunction 
secondary to medication prescribed for service-connected PTSD is 
granted.


REMAND

In the decision above, the Board granted service connection for 
erectile dysfunction.  Prior to this decision, the RO denied SMC 
for loss of use of a creative organ.  As the assignment of an 
initial rating for erectile dysfunction may impact the decision 
as to whether the Veteran is entitled to SMC based on loss of use 
of a creative organ, the issue of entitlement to SMC is 
inextricably intertwined with the assignment of an initial 
disability rating for the veteran's erectile dysfunction.  See 38 
C.F.R. § 4.115b (2010); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In addition, in July 2010, the RO granted a TDIU effective March 
7, 2006.  In an August 2010 letter, the Veteran disagreed with 
the assigned effective date.  As the Veteran filed a notice of 
disagreement within a year of the RO's decision, but a statement 
of the case (SOC) has not been issued, a remand is required for 
issuance of a SOC on this issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the claims for SMC based on loss of use of a 
creative organ and for an earlier effective date for a TDIU are 
REMANDED for the following action: 

1.  Readjudicate the claim of entitlement 
to SMC based on loss of use of a creative 
organ in light of the grant of service 
connection for erectile dysfunction and 
assignment of an initial rating for this 
disability.

2.  Issue a SOC on the issue of entitlement 
to an effective date earlier than March 7, 
2006, for the grant of a TDIU.  If, and 
only if, the Veteran perfects an appeal 
concerning this issue should this claim be 
returned to the Board.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


